



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Masci, 2022 ONCA 294

DATE: 20220411

DOCKET: C69454

van Rensburg, Nordheimer and Sossin JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christian Masci

Appellant

Craig Zeeh, for the appellant

Avene Derwa, for the respondent

Heard: April 8, 2022

On appeal from the sentence imposed by Justice Mary
    Teresa E. Devlin of the Ontario Court of Justice on January 29, 2021.

REASONS FOR DECISION

[1]

Mr. Masci seeks leave to appeal the sentence imposed on him following his
    convictions for pointing a firearm; possessing a firearm; and attempting to obstruct
    justice, along with other related offences. At the conclusion of the hearing,
    we granted leave to appeal but dismissed the appeal for reasons to follow. We
    now provide our reasons.

[2]

The offences arise out of three separate events. The obstruction of
    justice offence arose out of the appellants attempt to propose himself as a
    surety for another individual, who he did not know, and for ulterior purposes.
    The pointing of a firearm offences arose out of a subsequent altercation
    between the appellant and this other individual which resulted in the appellant
    chasing after him while pointing a shotgun. The firearm possession offences occurred
    12 days later, when the police arrested the appellant while he was walking on a
    residential street in Toronto. He was found to have a loaded pump-action
    shotgun in his pant leg.

[3]

The sentencing judge determined that the appropriate total sentence for
    these three events was five years. She then apportioned that sentence as
    follows:

·

three
    and a half years on the pointing of a firearm and related offences;

·

one
    year consecutive on the firearm possession and related offences; and

·

six
    months consecutive on the attempted obstruction of justice offence.

[4]

The appellant submits that the sentencing judge erred in making the
    sentence on the firearm possession offences consecutive as opposed to
    concurrent. We do not agree. In the circumstances of this case, the events
    underlying the firearm possession offences were separate and apart from the
    events underlying the pointing of a firearm offences. A consecutive sentence
    was therefore appropriate. In any event, the decision of a judge imposing
    sentences as to whether they should be concurrent or consecutive is entitled to
    deference:
R. v. McDonnell
, [1997] 1 S.C.R. 948, at para. 46.

[5]

Finally, even if we had been satisfied that the sentence on the firearm
    possession offences ought to have been concurrent, it would raise the issue of whether
    the sentence on the pointing of a firearm offences would need to be adjusted
    upwards since the sentencing judge had first determined that a total sentence
    of five years was appropriate. The appellant does not submit that a total
    sentence of five years was demonstrably unfit or otherwise the product of
    error.

[6]

For these reasons, while we granted leave to appeal, we dismissed the
    appeal.

K. van Rensburg J.A.

I.V.B. Nordheimer J.A.

Sossin J.A.


